DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 4, 2021 is acknowledged.  Claims 1 and 2 are amended.  Thus, Claims 1-4 are pending with Claims 3 and 4 being withdrawn to a non-elected invention.  Thus, Claims 1 and 2 are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
			line c, line d (REPLACEMENT SHEET Fig. 3)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
				“a driving shaft 6” (¶ 0018, line 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	One way to obviate the drawing objection above is to further amend ¶ 0023 in the specification to describe:  

[[0023]]
	Driven-side fixing portions 9f for fixing a driven-side supporting member 22 described below is provided near the radially outside end portions 9e of the driven-side walls 9b. The driven-side fixing portion 9f is a line c [[a line d [[

Specification
The amendments to the specification are acceptable (p. 2 of Applicants’ reply).

Claim Objections
The following claims are objected to because of the following informalities:  
		“driving-side wall” (Claim 1, line 26 and line 27) should each be ‘driving-side walls [[
		“driven-side wall” (Claim 1, lines 29 and 30) should each be ‘driven-side walls [[
		“driving-side wall” (2X recited, Claim 2, line 3 and 6) should each be ‘driving-side walls [[
		“driven-side wall” (2X recited, Claim 2, lines 7 and 8) should each be ‘driven-side walls [[
	Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 2
	The phrase “a line connecting the first center of the driving-side wall” (Claim 2, line 3) has improper antecedent basis.  
	The phrase “a line connecting the second center of the driven-side wall” (Claim 2, line 7) has improper antecedent basis.  

	

Response to Arguments
Applicants’ claim amendments and arguments filed in the reply filed on March 4, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
			(i) objections to the drawings (except where noted below),
 			(ii) objections to the claims, 
			(iii) the previous 35 U.S.C. 112, sixth paragraph invocations, and
			(iv) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants did not address the former drawing objection about the “driving shaft 6” in their reply such that this specification objection is described above (from paragraph 5 of the Non-Final Rejection having notification date of February 1, 2021).

Applicants’ arguments (see p. 13-17 of Applicants’ reply) with respect to support driving-side supporting member 20 provided concentrically with the first center CL1 and driven-side supporting member 22 provided concentrically with the second center CL2 have been fully considered and are persuasive.  Thus, the 35 U.S.C. 103 rejection of Claim 1 based on UNAMI (US2013/0309116) and HILL (US5449279) has been withdrawn. 


Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The co-rotating scroll compressor as claimed in independent Claim 1 including 
				“a driving-side scroll member including a driving-side shaft portion connected to a driving-side end plate, the driving-side shaft portion being connected to a drive unit so as to rotate the driving-side end plate, and further including a plurality of spiral driving-side walls provided about a first center of the a-driving-side end plate at predetermined angular intervals; 
				a driven-side scroll member comprising a driven-side shaft portion connected to a driven-side end plate, and spiral driven-side walls, provided about a second center of the driven-side end plate, offset from the first center, at predetermined angular intervals and in a number corresponding to the driving-side walls, the driven-side walls being engaged with the corresponding driving-side walls so as to form a compression space; 
				a driving-side supporting member, provided concentrically with the first center and directly opposing the driven-side end plate, fixed to free end sides of the driving-side walls in an arrangement direction, 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2016/0131133 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.  US2020/0386227 shows the fixing portions of the spirals, however, this is after the filing date of the instant application.  

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL THIEDE/
Examiner, Art Unit 3746
Tuesday June 15, 2021

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746